Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10236 Filed 03/10/21 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

  HRT ENTERPRISES,

                         Plaintiff,                            Case Number 12-13710
  v.                                                           Honorable David M. Lawson

  CITY OF DETROIT,

                    Defendant.
  _____________________________________/

             CORRECTED OPINION AND ORDER DENYING DEFENDANT’S
            MOTION FOR RECONSIDERATION AND DENYING PLAINTIFF’S
           MOTION TO CERTIFY THE CASE FOR INTERLOCUTORY APPEAL

         The Court issues this corrected opinion to resolve a textual error regarding the date of the

  taking that was determined by the jury’s verdict.

         A jury returned a verdict of $4.25 million in favor of the plaintiff HRT Enterprises in this

  inverse condemnation case and determined that the City of Detroit’s actions amounted to a taking

  as of January 1, 2009. The plaintiff’s property has sometimes figured in the City’s on-again-off-

  again plans to expand or improve Detroit City Airport, now known as the Coleman Young

  International Airport. The jury was not asked to determine whether the City’s actions amounted

  to a taking; that question was resolved by my predecessor, the Honorable Avern Cohn, on summary

  judgment. After the jury returned its verdict, the City moved for a new trial, which Judge Cohn

  granted subject to a remittitur reducing the damages to $2 million. Both sides rejected the remitted

  amount, and that’s where the case stands.

         However, both sides are seeking second (and third) opinions: the City has moved for

  “reconsideration” of Judge Cohn’s summary judgment decision and a previous order denying a

  motion to dismiss, and the plaintiff has asked this Court to certify the remittitur decision for
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10237 Filed 03/10/21 Page 2 of 16




  interlocutory appeal. Although the Court has the authority to revisit any of its interlocutory orders

  before entry of a final judgment, Fed R. Civ. P. 54(b), the City has not identified any procedure

  that allows it to make such a request to the Court (the City’s reconsideration request is woefully

  tardy) or any good reason to upset Judge Cohn’s well-reasoned summary judgment decision, or

  his order denying the City’s earlier motion for reconsideration. HRT has not established the

  grounds required by 28 U.S.C. § 1292(b) for an interlocutory appeal; it has not shown that there

  are substantial grounds for disagreement over Judge Cohn’s decision that the evidence failed to

  support the jury’s damage award. Both motions will be denied. The case will be scheduled for a

  trial on damages when the Court is able to summon a jury.

                                                    I.

         After Judge Cohn ordered remittitur and a new trial, he retired and the case was reassigned

  to the undersigned. The Court held a status conference with the parties in February of 2020 where

  the City indicated its intention to file a motion to revisit Judge Cohn’s summary judgment decision,

  promising that it had “new evidence” that called into question the correctness of the taking

  determination. The Court allowed the City to file new briefing if it could do so without running

  afoul of procedural rules. The City then filed what it has titled a motion for reconsideration, asking

  the Court to allow new briefing on the issue of whether a take occurred. It has not made good on

  its promises: the “new evidence” consists of a rehash of facts discussed at length by the parties in

  their previously-filed briefs and Judge Cohn’s opinions, and they have not identified a procedural

  vehicle that allows them to seek reconsideration again.

         HRT’s property is a commercial parcel adjacent to French Road, which separates it from

  the airport proper. At one time, it contained a 188,000-square-foot building that operated as a steel

  service center. The front of the building is approximately 525 feet from the centerline of the



                                                   -2-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10238 Filed 03/10/21 Page 3 of 16




  airport’s existing Runway 15/33. Although portions of the building have been demolished, the

  remaining portion of the building, consisting of office space, is within the FAA’s standard building

  restriction line. Since 1972, the FAA has granted design waivers, allowing the airport to operate

  with a smaller safety area than FAA standards require. The waivers were renewed in 1988, but

  the city was expected to take appropriate action by mitigating these airport hazards. The city

  proposed to acquire properties and eliminate structures to clear an area 750 feet from the existing

  runway centerline when it acquired FAA funds to do so.

         The City’s plans for the airport, and their effect on the viability of HRT’s property for

  commercial use, has spawned multiple lawsuits in state court and this Court. The City never

  formally condemned HRT’s property under its eminent domain power, although it condemned or

  otherwise acquired other land in the airport vicinity in its so-called “Mini-Take Area.” In 1996,

  the City filed with the FAA and the State the Airport Layout Plan. The plan detailed the expansion

  of the airport, including plans for a new runway. The City relied on the plan to request federal

  funding. However, by 2005, the airport expansion had not occurred, nor was funding forthcoming

  for acquisition of the property. Since 2005, the City has acquired approximately a third of the

  residential properties within the Mini-Take Area. Additionally, the airport owns approximately

  another third. All of the remaining residential property in the Mini-Take Area is either owned or

  is being acquired by the City through federal funding.

         Another plan was drafted in 2009 in contemplation of a larger expansion of the airport than

  the 1996 plan. The 2009 plan designates the HRT property for acquisition. If the airport were

  expanded as contemplated in the 2009 Plan, Lynch and French Road would no longer exist. In

  addition, the 2009 Plan called for a new runway and a new taxiway that would pass directly through

  HRT’s property. The 2009 Plan would have required the City to acquire that property, but the



                                                  -3-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10239 Filed 03/10/21 Page 4 of 16




  2009 Plan was not an official plan. As of 2015, the only approved Airport Layout Plan on file

  with the FAA and the State was the 1996 Plan.

         The City’s acquisition policies spawned other litigation over the property.

         Each of HRT’s two tenants filed a lawsuit alleging inverse condemnation of their leasehold

  interests. Merkur Steel filed a takings suit against the City in the Wayne County, Michigan circuit

  court in September 1999. That suit resulted in a jury verdict in favor of Merkur Steel concluding

  that the City’s acquisition efforts amounted to a de facto taking of Merkur Steel’s leasehold interest

  in the property. The Michigan Court of Appeals affirmed that determination and the $6.8 million

  compensation award. See Merkur Steel Supply Inc. v. City of Detroit, 261 Mich. App. 116, 680

  N.W.2d 485 (2004). Merkur Steel’s sub-tenant Steel Associates, Inc. filed a separate action in the

  Wayne County circuit court against the City also alleging a de facto taking of its leasehold interest.

  In 2003, a jury found in favor of Steel Associates and awarded $4 million in compensation. The

  court of appeals affirmed in a 2005 decision. See Steel Associates, Inc. v. City of Detroit, No.

  254025, 2005 WL 2656648 (Mich. Ct. App. Oct. 18, 2005).

         Subsequently in 2005, Merkur Steel, Steel Associates, and HRT collectively filed suit in

  Wayne County circuit court against the City for inverse condemnation. The parties alleged “that

  the filing of the airport layout plan and the threat of potential condemnation of the property affected

  its property so adversely as to amount to [a] taking without just compensation.” HRT Enterprises

  v. City of Detroit, No. 268285, 2007 WL 2118867, at *1 (Mich. Ct. App. July 24, 2007). HRT

  proceeded to trial on its own, and in 2005 a jury returned no-cause-of-action verdict in favor of the

  City. The state court of appeals affirmed, stating that there was “competent evidence to support a

  finding that the city’s actions were not a substantial cause of the decline of HRT’s property and

  that the [C]ity did not abuse its legitimate powers in affirmative actions directly aimed at HRT’s



                                                   -4-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10240 Filed 03/10/21 Page 5 of 16




  property.” Id. at *7. The Michigan Supreme Court denied leave to appeal. HRT Enters. v. City

  of Detroit, 480 Mich. 1134 (2008). The City here attributes the apparently inconsistent verdicts to

  bad lawyering on its part.

         Next, HRT sued the City for inverse condemnation in this court in 2008 based on additional

  events that occurred since the 2005 trial. HRT Enters. v. City of Detroit, No. 08-14460 (E.D. Mich.

  2008). Judge Cohn dismissed that case without prejudice, finding that because HRT did not seek

  compensation through state procedures based on the new facts, the case was unripe for federal

  review under Williamson County Regional Planning Commission v. Hamilton Bank of Johnson

  City, 473 U.S. 172, 195-97 (1985), overruled by Kinck v. Twp. of Scott, Pa, --- U.S. ---, 139 S. Ct

  2162 (2019).

         Undaunted, HRT returned to state court in 2009 and again sued the City for inverse

  condemnation. The trial court dismissed that case based on res judicata, and the Michigan Court

  of Appeals affirmed the dismissal. HRT Enters. v. City of Detroit, No. 09-016475-CC, 2012 WL

  3055221 (Mich. Ct. App. July 26, 2012). HRT did not seek leave to appeal to the Michigan

  Supreme Court.

         All of that set the stage for the present lawsuit, which HRT filed in 2012, alleging inverse

  condemnation based on events that occurred since the 2005 jury verdict in state court. The City

  filed a motion to dismiss, or alternatively for summary judgment, pressing a res judicata argument

  based on the 2005 state court verdict in its favor and the dismissal of the 2009 state court case on

  the same grounds. Judge Cohn denied that motion, concluding that additional events that had

  occurred since 2005 would permit a new jury to find a taking of the property. See ECF No. 22.

         HRT then filed its motion for partial summary judgment on liability, arguing that because

  the property lies inside the airport’s building restriction line and runway visibility line, it has been



                                                    -5-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10241 Filed 03/10/21 Page 6 of 16




  deprived of all economically viable use of the property and is entitled to compensation. Judge

  Cohn held a hearing in May 2015 and heard testimony from two witnesses proffered by the City.

  The first witness was Michael Borta, the airport’s Chief Consultant for planning, design, and

  construction engineering services. The second witness, Jason Watts, was the director of the

  airport. These witnesses established that:

     (1) HRT’s property lies outside the FAA-waived building-restriction line. However, if the
         airport is to meet FAA standards, the airport’s primary surface will extend to the property
         line, and the building-restriction zone will extend approximately one-third into the eastern
         boundary of the property. At the building-restriction line, a building can not be constructed
         higher than 35 feet. Further, as the distance from the runway decreases, the allowable
         height decreases at a set rate. Watt testified that HRT would be “very limited” in its ability
         to use its property within the standard building restriction line.

     (2) The City has been acquiring property within the Mini-Take Area in order to cure the
         technical violations that form the basis for the FAA waivers. Currently, all of the residential
         property in the Mini-Take Area is either owned or being acquired by the City. Although
         the City initially paid for these acquisitions, the FAA has generally reimbursed the City
         what it paid out.

     (3) The property was not included in the Mini-Take Area because the FAA instructed the City
         to acquire residential properties before commercial properties. The City has submitted to
         the FAA an Airport Capital Improvement Plan, which includes requests to the FAA for
         funds to acquire the property. These requests were “continually rejected.” Nonetheless, the
         same building restrictions applied to the property as to the residential properties within the
         Mini-Take Area. Other than the HRT property, the only commercial property outside the
         Mini Take Area — and therefore not planned for acquisition by the City — are the two
         parcels to the south of HRT, owned by Chrysler and MichCon.

     (4) In 2010, the Capital Improvement Plan was revised to delete any funding requests for a
         replacement runway. The current Capital Improvement Plan is therefore geared toward
         rehabilitation of the existing runway and physical plant, rather than toward a replacement
         runway.

     (5) Contrary to recently published newspaper articles, the City has not acquired — nor had it
         requested funding from the FAA to acquire — land necessary to build the new runway.
         Nor is it the City’s intention to build a new runway at the airport at this time. Instead, FAA
         funds have been used to upgrade the existing airport facilities and for reimbursement from
         Mini-Take acquisitions.

         In August 2015, Judge Cohn granted HRT’s summary judgment motion on the issue of a

  take, finding that the City had inversely condemned the parcel and stating that the issue of damages

                                                  -6-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10242 Filed 03/10/21 Page 7 of 16




  would proceed to trial. ECF No. 63. In addition, the jury would also have to determine the date of

  the take. The City moved for reconsideration. The Court ordered HRT to respond, and after the

  Court allowed more discovery and the parties submitted several rounds of supplemental briefing,

  Judge Cohn denied the motion. ECF No. 94. The City asked the Court to certify the case for an

  interlocutory appeal under 28 U.S.C. § 1292, and the Court granted that motion, specifically

  targeting the partial summary judgment on liability. ECF No. 132. However, the court of appeals

  denied the City’s motion for permission to appeal, unconvinced “that there is a substantial ground

  for a difference of opinion as to the district court’s ruling.” ECF No. 133.

          The case proceeded to trial, and on April 24, 2019, a jury decided that the fair market value

  of the parcel on the date of the take was $4.25 million, and the date of the take, i.e., when the parcel

  ceased being commercially viable as a result of the City’s actions, was January 1, 2009. Judgment

  was entered in favor of HRT. ECF No. 277. In response to the City’s motion, the Court granted

  a new trial, subject to a remittitur of damages that would leave a $2 million damage award. ECF

  No. 315.

          After that order was entered, and followed shortly thereafter by Judge Cohn’s retirement,

  this case was reassigned to the undersigned. The Court held a status conference in January 2020.

  HRT already had filed a motion to certify the remittitur order for interlocutory appeal. At the

  status conference, the City announced its intention to file a motion on account of “new evidence.”

  The Court dismissed HRT’s post judgment motions without prejudice and allowed the City to file

  new briefing if it could do so without running afoul of procedural rules. The City then filed what

  it has titled a motion for reconsideration. HRT filed a response at the Court’s direction and the

  City filed a reply.




                                                    -7-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10243 Filed 03/10/21 Page 8 of 16




                                                    II.

          Parties may seek relief from a district court’s ruling through a motion for reconsideration

  under E.D. Mich. Local Rule 7.1(h)(3), or a motion to alter or amend a judgment under Federal

  Rule of Civil Procedure 59(e), or a motion for relief from an order or judgment under Civil Rule

  60(b). The City has invoked none of these procedural rules in its challenge to the 2013 order

  denying its motion to dismiss and the 2015 order granting partial summary judgment to HRT. It

  would be folly for it to do so, as the time has expired for such motions under all of them. See LR

  7.1(h)(1) (14 days from entry of the challenged order); Fed. R. Civ. P. 59(e) (28 days after entry

  of judgment); Fed. R. Civ. P. 60(b), (c) (one year after entry of the challenged order). Instead, the

  City cites Civil Rule 54(b), which speaks not to a litigant’s rights, but to the Court’s authority to

  “revise” “any order or other decision . . . that adjudicates fewer than all the claims or the rights

  and liabilities of fewer than all the parties.”

          The City maintains that the Court should exercise this authority and allow new briefing on

  the liability issue, under threat of sure reversal of Judge Cohn’s decision on appeal. However, in

  support of that demand, the City offers no new arguments or new facts. Instead, it recycles its

  earlier arguments based on res judicata that it has presented multiple times to this Court and the

  court of appeals.

          Certainly, “[d]istrict courts have authority both under common law and Rule 54(b) to

  reconsider interlocutory orders and to reopen any part of a case before entry of final judgment.”

  Rodriguez v. Tennessee Laborers Health and Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004)

  (citations omitted). But that rare action usually must be supported by “(1) an intervening change

  of controlling law; (2) new evidence available; or (3) a need to correct a clear error or prevent

  manifest injustice.” Ibid. None of that is apparent here.



                                                    -8-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10244 Filed 03/10/21 Page 9 of 16




         What is evident, however, is that “the reassignment of a case to a different judge does not

  open up previous rulings in the case for wholesale reconsideration” unless the rulings were clearly

  erroneous or contrary to law. Murphy v. Kollar-Kotelly, No. 07-0068, 2008 WL 899357, at *1

  (M.D. Tenn. Apr. 1, 2008). A ruling is clearly erroneous “where it is against the clear weight of

  the evidence or where the court is of the definite and firm conviction that a mistake has been

  made.” Galbraith v. Northern Telecom, Inc., 944 F.2d 275, 281 (6th Cir.1991) (internal citations

  omitted). The test is not whether the finding is the best or only conclusion that can be drawn from

  the evidence, or whether it is the one that the reviewing court would draw. Rather, the ruling will

  remain undisturbed when there is evidence in the record to support the finding and its construction

  of that evidence is a reasonable one. Heights Community Congress v. Hilltop Realty, Inc., 774

  F.2d 135, 140 (6th Cir. 1985) (citations omitted).

         Again, a judge who has inherited a case upon reassignment is not free to reconsider a prior

  judge’s decision “merely because he has a different view of the law or the facts from the first

  judge.” Best v. Shell Oil Co., 107 F.3d 544, 546 (7th Cir. 1997); see also Fairbank v. Wunderman

  Cato Johnson, 212 F.3d 528, 530 (9th Cir. 2000) (emphasizing that principles of comity and

  uniformity weigh against reconsidering a colleague’s prior ruling).

                                                  A.

         The City argues that Judge Cohn’s March 2013 order is flawed because it fails to consider

  the state court decision that bars the Court from adjudicating the case. But Judge Cohn did consider

  the state court decision and rejected this identical argument. He found that the Michigan Court of

  Appeals did not adjudicate the case on the merits, so this Court was not and is not bound by that

  decision.




                                                  -9-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10245 Filed 03/10/21 Page 10 of 16




         Under the full faith and credit statute, a federal court must give preclusive effect to prior

  state court actions according to the preclusion law of the state. 28 U.S.C. § 1738; San Remo Hotel,

  L.P. v. City and Cnty. of San Fran., Cal., 545 U.S. 323, 336 (2005). The Michigan Supreme Court

  has recognized that “[t]he doctrine of res judicata bars a subsequent action when ‘(1) the first action

  was decided on the merits, (2) the matter contested in the second action was or could have been

  resolved in the first, and (3) both actions involve the same parties or their privies.” Estes v. Titus,

  481 Mich. 573, 585, 751 N.W.2d 493, 499 (2008) (quoting Dart v. Dart, 460 Mich. 573, 586, 597

  N.W.2d 82, 88 (1999)).

         The state trial court in 2008 held that HRT’s new inverse condemnation claim was barred

  by res judicata based on the finding of the 2005 jury trial, see HRT Enters. v. City of Detroit, No.

  08-14460 (E.D. Mich. 2008), and the Michigan Court of Appeals affirmed on that same basis, HRT

  Enterprises v. City of Detroit, No. 304057, 2012 WL 3055221 (Mich. Ct. App. July 26, 2012).

  The court of appeals held that the new facts HRT cited — “the airport expansion plan, media

  messages regarding the planned airport expansion, piecemeal acquisition of properties in the

  acquisition area, failure to purchase plaintiff’s property, blight in the city, and the closing of

  McNichols Road” — all existed at the time of the 2005 trial in state court. Id. at *3 n.3. Judge

  Cohn, however, pointed to 14 enumerated additional facts that the plaintiff identified as cropping

  up since its earlier jury defeat — some of which also occurred after the 2009 state court dismissal

  — none of which were considered or addressed on the merits ruling by the state court. The City

  attempts to pick apart Judge Cohn’s reasoning that these facts were “new,” arguing that they

  overlapped in large measure with those cited by the state court of appeals and insisting that

  subsequent developments in the litigation cast doubt on them. For instance, it says, “we know

  now that HRT shut down for economic reasons in 2008, so anything after that date could not



                                                   -10-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10246 Filed 03/10/21 Page 11 of 16




  possibly be relevant.” ECF No. 327, PageID.9567. In support, it points to a few lines of testimony

  from one of the City’s witnesses at trial. However, there was ample evidence in the record to

  prove that the FAA restrictions severely limited HRT’s use of its property regardless of any

  additional economic factors. See, e.g., ECF No. 63, PageID.3084 (FAA restrictions made the

  property commercially unusable); ECF No. 60, PageID.2994 (HRT would be “very limited” in its

  ability to use its property within the standard building restriction line); ECF No. 94, PageID.4025

  (100% of the property was subject to FAA restrictions). Even in hindsight, Judge Cohn’s denial

  of the City’s motion to dismiss in 2013 was not clearly erroneous or manifestly unjust.

         In addition, the City suggests that Knick v. Township of Scott, Pennsylvania, 139 S. Ct.

  2162 (2019), requires a different result. But that decision does not amount to “an intervening

  change in controlling law” sufficient to justify reexamination of a prior order. Rodriguez, 89 F.

  App’x at 959 (citations omitted).

         Knick overruled Williamson County Regional Planning Comm’n v. Hamilton Bank of

  Johnson City, which required a potential federal court litigant to exhaust her state court remedies

  before filing a federal court action. And it left intact San Remo Hotel, L. P. v. City and County of

  San Francisco, 545 U.S. 323 (2005), which merely rejected the argument “that federal courts

  simply should not apply ordinary preclusion rules to state-court judgments when a case is forced

  into state court by the ripeness rule of Williamson County.” Id. at 341-42. But that does not change

  Judge Cohn’s res judicata analysis, which faithfully applied the full faith and credit statute, 28

  U.S.C. § 1738, and Michigan claim preclusion law.




                                                 -11-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10247 Filed 03/10/21 Page 12 of 16




                                                    B.

         The City also attacks the August 2015 order granting summary judgment in favor of HRT

  on liability, arguing that it is fundamentally flawed as a matter of law. The City takes issue with

  the Court’s application of Penn Central Transport Co. v. City of New York, 438 U.S. 104 (1978),

  contending that Judge Cohn provided only a “cursory” analysis of the case, which the city argues

  is dispositive in its favor. However, the City admits that this argument is a rehash of a similar one

  that it previously presented to Judge Cohn. For that reason alone, it fails this time.

         Moreover, Judge Cohn properly applied Penn Central. In that case, the Supreme Court

  held no taking had occurred because there was no interference with the property owner’s “primary

  expectation concerning the use of the parcel,” when New York City enacted historic landmark

  preservation legislation that essentially foreclosed the construction of a 50-story office structure

  on top of the then-existing Grand Central Terminal. 438 U.S. at 136. The City attempts to draw

  a direct line from that holding to the present case, despite the Supreme Court’s caution that it “has

  been unable to develop any ‘set formula’ for determining when ‘justice and fairness’ require that

  economic injuries caused by public action be compensated by the government,” and that the

  government’s obligation to pay just compensation “depends largely upon the particular

  circumstances in that case.” Id. at 124 (cleaned up); see also id. at 136 (“That inquiry may be

  narrowed to the question of the severity of the impact of the law on appellants' parcel, and its

  resolution in turn requires a careful assessment of the impact of the regulation on the . . . site.”).

         Here, Judge Cohn properly considered the facts and came to a different conclusion than the

  court in Penn Central. That the City disagrees with the analysis is not a basis for the Court to

  change its prior holding. See Rose v. United States, No. 18-4109, 2019 WL 5855765, at *2 (6th

  Cir. July 10, 2019) (“disagreement with this court’s ruling is not an extraordinary circumstance



                                                   -12-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10248 Filed 03/10/21 Page 13 of 16




  that would warrant reconsideration.”); Dodge v. Susquehanna Univ., 796 F. Supp. 829, 830 (M.D.

  Pa. June 2, 1992) (holding that a motion to reconsider is not supported by a “clear error of law”

  when a party merely disagrees with the court’s conclusion). No clear error occurred here.

         The City insists, however, that the August 2015 order was flawed because there were

  insufficient facts to conclude there was a take, arguing that there was never a take because HRT

  was able to use the property as it always had. In support, the City points to a survey showing that

  only two acres of HRT’s twelve-acre site were affected by the building restriction line, and that

  those two acres still could operate as usual.

         Judge Cohn determined otherwise, noting that the parcel is rectangular in shape. The front

  portion, 23.7% of the total, is subject to a height restriction by the FAA that forbids anything being

  built on it. The balance, 76.3%, is subject to City of Detroit zoning regulations, which, coupled

  with surrounding circumstances, make it unusable. Judge Cohn determined as a matter of law that

  the property was not commercially useable. The City filed a motion for reconsideration on this

  issue, which the Court denied, ECF No. 94, and the the Sixth Circuit found no “substantial ground

  for a difference of opinion” on the merit of that ruling ECF No. 133.

         Finally, the City argues the 2015 order discusses issues that already were litigated in state

  court, and therefore, the court’s discussion of those issues was improper. But once again, those

  issues thoroughly were considered and decided by Judge Cohn, whose application of the law and

  construction of the evidence is a reasonable one. Heights Community Congress, 774 F.2d at 140.

         The City is not entitled to a third or fourth bite at this well-chewed and thoroughly digested

  apple. Its motion for reconsideration will be denied.




                                                  -13-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10249 Filed 03/10/21 Page 14 of 16




                                                    III.

          On the other side of the coin, HRT asks not that the Court reconsider the remittitur decision

  but that the case be certified for an interlocutory appeal of that ruling.

          “The district court may certify an order for interlocutory appeal if it is ‘of the opinion’ that

  three conditions exist: ‘[1] the order involves a controlling question of law to which there is [2]

  substantial ground for difference of opinion and . . . [3] an immediate appeal may materially

  advance the termination of the litigation.’” In re Trump, 874 F.3d 948, 951 (6th Cir. 2017) (quoting

  28 U.S.C. § 1292(b)).

          The remittitur decision does not meet all these criteria. Certainly, an immediate appeal

  could “materially advance the termination of the litigation” if the court of appeals reversed the

  remittitur and reinstated the jury’s damage award. Id. at 952 (noting that the Court must find that

  resolution of the question by appeal “‘may materially advance the termination of the litigation,’”

  which undoubtedly is true where a contrary ruling on appeal would end the litigation) (quoting 28

  U.S.C. § 1292(b)). But there is no basis to believe such a result is likely, and HRT’s showing on

  the other two criteria falls short.

          The question presented also must be one purely of the application of law to undisputed

  facts, e.g., whether, as a matter of law, certain facts pleaded in a complaint are sufficient plausibly

  to state a viable cause of action. Ibid. Finally, the question must be “controlling,” meaning that it

  “‘could materially affect the outcome of the case.’” Ibid. (quoting In re City of Memphis, 293 F.3d

  345, 351 (6th Cir. 2002)).

          Judge Cohn determined that the jury’s $4.25 million award was not supported by the

  evidence. That conclusion is supported by the trial record in which no expert appraiser placed the




                                                   -14-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10250 Filed 03/10/21 Page 15 of 16




  fair market value of the property so high. HRT’s expert placed the value slightly north of $3

  million as of January 1, 2009, which Judge Cohn found to be inflated because it was based on two

  improvements that included two factory buildings. The City’s appraiser valued the property at

  $3.1 million in 2005, but only $660,000 as of August 2015. The only evidence the jury could have

  considered in reaching its verdict was owner Karl Thomas’s testimony that he thought the property

  was worth $5 million. But that opinion was not supported by any underlying facts or any expertise

  on Thomas’s part for real estate valuation.

         Judge Cohn cited a long line of authority recognizing the trial court’s power to reduce a

  verdict it finds excessive. E.g., Blunt v. Little, F. Case 760 (C.C.D. Mass 1822) (Story, J.); Fuhr

  v. Sch. Dist. of the City of Hazel Park, 364 F.3d 753, 761 (6th Cir. 2004). HRT has not contradicted

  that authority. Where there is an “established body of law” that forecloses the prospective

  appellant’s position, and it has “cited no law to the contrary,” then “there is no substantial ground

  for difference of opinion.” White v. Nix, 43 F.3d 374, 378 (8th Cir. 1994).

         Instead, HRT’s disagreement with the ruling focuses not on the applicable law but on its

  discretionary application to the record. But “[a] legal question of the type envisioned in § 1292(b)

  . . . generally does not include matters within the discretion of the trial court.” In re City of

  Memphis, 293 F.3d at 351.

         Moreover, if the remittur ruling were certified for interlocutory appeal, there is little doubt

  that the City’s challenge to the liability ruling also should be certified. But the court of appeals

  already has shown little appetite for entertaining that question.




                                                  -15-
Case 2:12-cv-13710-DML-RSW ECF No. 341, PageID.10251 Filed 03/10/21 Page 16 of 16




                                                 IV.

         The City has not identified a proper basis to revisit Judge Cohn’s earlier rulings in this

  case. And HRT has not shown that the remittitur decision fits the criteria of 28 U.S.C. § 1292 for

  an interlocutory appeal.

         Accordingly, it is ORDERED that the defendant’s motion for reconsideration (ECF No.

  327) is DENIED.

         It is further ORDERED that the plaintiff’s motion to certify the case for interlocutory

  appeal (ECF No. 321) is DENIED.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

  Dated: March 10, 2021




                                                -16-
